1315 •!♦
                                                                                                                   1til
COA #       10-13-00410-CR                                        OFFENSE:     Evading Arrest


STYLE:      Brian Charles Jones v. The State of Texas             COUNTY:      Ellis


TRIAL COURT:              40th District Court                                                             MOTION

TRIAL COURTS:              36853CR                                  FOR REHEARING IS:
TRIAL COURT JUDGE:         Hon. Bob Carroll                         DATE:
                                                                                                                   kJS
DISPOSITION:        Affirmed                                       JUDGE:




DATE:         September 11, 2014

JUSTICE:      Scoggins                  PC              S   YES

PUBLISH:                                DNP:     YES


CLK RECORD:         11/27/2013 -1 volume                            SUPP CLK RECORD:        1/31/2014-1 volume
RPT RECORD:         12/5/2013 - 7 volumes                           SUPP RPT RECORD:

STATE BR:           5/27/2014                                       SUPP BR:
APP BR:             3/7/2014                                        PRO SE BR:




                                  IN THE COURT OF CRIMINAL APPEALS


                                    CCA#



           AP?ELLAUr\ Petition                                               Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                          DATE:

                                                                            JUDGE:

DATE:

JUDGE:
             °¥fr                                                           SIGNED:

                                                                             PUBLISH:
                                                                                                         PC:

                                                                                                        DNP:




                   MOTION FOR REHEARING IN                                   MOTION FOR STAY OF MANDATE IS:

CCA IS:                     ON                                                                     ON

JUDGE:                                                                      JUDGE: